Exhibit 10.9

INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT, dated [—], is made between JDS Uniphase
Corporation, a Delaware corporation (the “Company”), and [—] (the “Indemnitee”).

RECITALS

A. The Company desires to attract and retain the services of talented and
experienced individuals, such as Indemnitee, to serve as directors and officers
of the Company and its subsidiaries and wishes to indemnify its directors and
officers to the maximum extent permitted by law;

B. The Company and Indemnitee recognize that corporate litigation in general has
subjected directors and officers to expensive litigation risks;

C. Section 145 of the General Corporation Law of Delaware, under which the
Company is organized (“Section 145”), empowers the Company to indemnify its
directors and officers by agreement and to indemnify persons who serve, at the
request of the Company, as the directors and officers of other corporations or
enterprises, and expressly provides that the indemnification provided by
Section 145 is not exclusive;

D. Section 145(g) allows for the purchase of management liability (“D&O”)
insurance by the Company, which in theory can cover asserted liabilities without
regard to whether they are indemnifiable by the Company or not;

E. Individuals considering service or presently serving as directors or
officers, or in other indemnifiable capacities, expect to be extended market
terms of indemnification commensurate with their position, and that entities
such as Company will endeavor to maintain appropriate D&O insurance; and

F. In order to induce Indemnitee to serve or continue to serve as a director or
officer of the Company and/or one or more subsidiaries of the Company, or
otherwise serve the Company in an indemnifiable capacity as set forth below, the
Company and Indemnitee enter into this Agreement.

AGREEMENT

NOW, THEREFORE, Indemnitee and the Company hereby agree as follows:

1. Definitions. As used in this Agreement:

(a) “Agent” means any person who is or was a director, officer, employee or
other agent of the Company or a subsidiary of the Company; or is or was serving
at the request of, for the convenience of, or to represent the interests of the
Company or a subsidiary of the Company as a director, officer, employee or agent
of another foreign or domestic corporation, limited liability company, employee
benefit plan, nonprofit entity, partnership, joint venture, trust or other
enterprise; or was a director, officer, employee or agent of a foreign or
domestic corporation which was a predecessor corporation of the Company or a
subsidiary of the Company, or was a director, officer, employee or agent of
another enterprise at the request of, for the convenience of, or to represent
the interests of such predecessor corporation.

(b) “Board” means the Board of Directors of the Company.

 

1



--------------------------------------------------------------------------------

(c) A “Change in Control” shall be deemed to have occurred if (i) any “person,”
as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
40% or more of the total voting power represented by the Company’s then
outstanding voting securities, (ii) during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board, together
with any new directors whose election by the Board or nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination was previously so approved, cease for any
reason to constitute a majority of the Board, (iii) the stockholders of the
Company approve a merger or consolidation or a sale of all or substantially all
of the Company’s assets with or to another entity, other than a merger,
consolidation or asset sale that would result in the holders of the Company’s
outstanding voting securities immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least a majority of the total voting power represented
by the voting securities of the Company or such surviving or successor entity
outstanding immediately thereafter, and such merger, consolidation or sale is
not abandoned (iv) the stockholders of the Company approve a plan of complete
liquidation of the Company and such plan is not abandoned, or (v) any other
event of a nature that would be required to be reported in response to Item 6(e)
of Schedule 14A of Regulation 14A (or in response to any similar item on any
similar schedule or form) promulgated under the Exchange Act, whether or not the
Company is then subject to such reporting requirement.

(d) “Expenses” shall include all out-of-pocket costs of any type or nature
whatsoever (including, without limitation, all attorneys’ fees and related
disbursements), actually and reasonably incurred by Indemnitee in connection
with either the investigation, defense, or appeal of a Proceeding, or
establishing or enforcing a right to indemnification under this Agreement, or
Section 145 or otherwise; provided, however, that “Expenses” shall not include
any judgments, fines, ERISA excise taxes or penalties, or amounts paid in
settlement of a Proceeding.

(e) “Independent Counsel” means a law firm, or a partner (or, if applicable,
member) of such a law firm, that is experienced in relevant matters of
corporation law and neither currently is, nor in the past five years has been,
retained to represent: (i) the Company or Indemnitee in any matter material to
either such party or (ii) any other party to or witness in the proceeding giving
rise to a claim for indemnification hereunder. But “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement. Where Independent Counsel is required to be retained by
this Agreement, such Independent Counsel shall be retained at the Company’s sole
expense.

(f) “Proceeding” means any threatened, pending, or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing, or any other proceeding whether formal or informal,
civil, criminal, administrative, or investigative, including any such
investigation or proceeding instituted by or on behalf of the Corporation or the
Board, in which Indemnitee is or reasonably may be involved as a party or
target, that is associated with Indemnitee’s being an Agent of the Corporation.

(g) “Subsidiary” means any corporation of which more than 50% of the outstanding
voting securities is owned directly or indirectly by the Company, by the Company
and/or one or more other subsidiaries.

 

2



--------------------------------------------------------------------------------

2. Agreement to Serve. Indemnitee agrees to serve and/or continue to serve as an
Agent of the Company, at its will (or under separate agreement, if such
agreement exists), in the capacity Indemnitee currently serves as an Agent of
the Company, so long as Indemnitee is duly appointed or elected and qualified in
accordance with the applicable provisions of the Bylaws of the Company or any
subsidiary of the Company or until such time as Indemnitee tenders his or her
resignation in writing; provided, however, that nothing contained in this
Agreement is intended to create any right to continued employment or other
service by Indemnitee.

3. Liability Insurance.

(a) Maintenance of D&O Insurance. The Company hereby covenants and agrees that,
so long as Indemnitee shall continue to serve as an Agent of the Company and
thereafter so long as Indemnitee shall be subject to any possible Proceeding by
reason of the fact that Indemnitee was an Agent of the Company, the Company,
subject to Section 3(c), shall promptly obtain and maintain in full force and
effect directors’ and officers’ liability insurance (“D&O Insurance”) in
reasonable amounts from established and reputable insurers of a minimum A.M.
Best rating of A- VII, and as more fully described below. In the event of a
Change in Control, the Company shall, as set forth in Section (c) below, either:
i) maintain such D&O Insurance for six years following a Change of Control; or
ii) purchase a six year tail for such D&O Insurance. Should a tail policy be
purchased, reasonable efforts shall be made to try to obtain the coverage
through Company’s D&O insurance broker at that time, and under the same or
better terms and limits in place at that time.

(b) Rights and Benefits. In all policies of D&O Insurance, Indemnitee shall
qualify as an insured in such a manner as to provide Indemnitee the same rights
and benefits as are accorded to the most favorably insured of the Company’s
Agents who are serving in the same capacity as Indemnitee.

(c) Limitation on Required Maintenance of D&O Insurance. Notwithstanding the
foregoing, the Company shall have no obligation to obtain or maintain D&O
Insurance at all, or of any type, terms, or amount, if the Company determines in
good faith and after using commercially reasonable efforts that: such insurance
is not reasonably available; the premium costs for such insurance are
disproportionate to the amount of coverage provided; the coverage provided by
such insurance is limited so as to provide an insufficient or unreasonable
benefit; Indemnitee is covered by similar insurance maintained by a subsidiary
of the Company; or the Company is to be acquired and a tail policy of reasonable
terms and duration can be purchased for pre-closing acts or omissions by
Indemnitee.

4. Mandatory Indemnification. Subject to the terms of this Agreement:

(a) Third Party Actions. If Indemnitee is a person who was or is a party or is
threatened to be made a party to any Proceeding (other than an action by or in
the right of the Company) by reason of the fact that Indemnitee is or was an
Agent of the Company, or by reason of anything done or not done by Indemnitee in
any such capacity, the Company shall indemnify Indemnitee against all Expenses
and liabilities of any type whatsoever (including, but not limited to,
judgments, fines, ERISA excise taxes and penalties, and amounts paid in
settlement) actually and reasonably incurred by Indemnitee in connection with
the investigation, defense, settlement or appeal of such Proceeding, provided
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company, and, with respect to
any criminal action or Proceeding, had no reasonable cause to believe his or her
conduct was unlawful.

(b) Derivative Actions. If Indemnitee is a person who was or is a party or is
threatened to be made a party to any Proceeding by or in the right of the
Company by reason of the fact that Indemnitee is or was an Agent of the Company,
or by reason of anything done or not done by Indemnitee in any such capacity,
the Company shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by Indemnitee in connection with the investigation, defense,
settlement or appeal of such Proceeding, provided Indemnitee acted in good faith
and in a manner Indemnitee reasonably

 

3



--------------------------------------------------------------------------------

believed to be in or not opposed to the best interests of the Company; except
that no indemnification under this Section 4(b) shall be made in respect to any
claim, issue or matter as to which Indemnitee shall have been finally adjudged
to be liable to the Company by a court of competent jurisdiction unless and only
to the extent that the Delaware Court of Chancery shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such amounts which the Delaware Court of Chancery or such other
court shall deem proper.

(c) Actions where Indemnitee is Deceased. If Indemnitee is a person who was or
is a party or is threatened to be made a party to any Proceeding by reason of
the fact that Indemnitee is or was an Agent of the Company, or by reason of
anything done or not done by Indemnitee in any such capacity, and if, prior to,
during the pendency of or after completion of such Proceeding Indemnitee is
deceased, the Company shall indemnify Indemnitee’s heirs, executors and
administrators against all Expenses and liabilities of any type whatsoever to
the extent Indemnitee would have been entitled to indemnification pursuant to
this Agreement were Indemnitee still alive.

(d) Certain Terminations. The termination of any Proceeding or of any claim,
issue, or matter therein by judgment, order, settlement, or conviction, or upon
a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company or, with
respect to any criminal action or Proceeding, that Indemnitee had reasonable
cause to believe that Indemnitee’s conduct was unlawful.

(e) Limitations. Notwithstanding the foregoing provisions of Sections 4(a),
4(b), 4(c) and 4(d) hereof, but subject to the exception set forth in Section 13
which shall control, the Company shall not be obligated to indemnify the
Indemnitee for Expenses or liabilities of any type whatsoever for which payment
(and the Company’s indemnification obligations under this Agreement shall be
reduced by such payment) is actually made to or on behalf of Indemnitee, by the
Company or otherwise, under a corporate insurance policy, or under a valid and
enforceable indemnity clause, right, by-law, or agreement; and, in the event the
Company has previously made a payment to Indemnitee for an Expense or liability
of any type whatsoever for which payment is actually made to or on behalf of the
Indemnitee from any such source, Indemnitee shall return to the Company the
amounts subsequently received by the Indemnitee from that source.

(f) Witness. In the event that Indemnitee is not a party or threatened to be
made a party to a Proceeding, but is subpoenaed (or given a written request to
be interviewed by or provide documents or information to a government authority)
in such a Proceeding by reason of the fact that the Indemnitee is or was an
Agent of the Company, or by reason of anything witnessed or allegedly witnessed
by the Indemnitee in that capacity, the Company shall indemnify the Indemnitee
against all actually and reasonably incurred out of pocket costs (including
without limitation legal fees) incurred by the Indemnitee in responding to such
subpoena or written request for an interview. As a condition to this right,
Indemnitee must provide notice of such subpoena or written request to the
Company within 14 days of receipt of such subpoena or written request, otherwise
the Company’s obligation to pay such costs shall only attach for costs incurred
from the date of notice.

5. Indemnification for Expenses in a Proceeding in Which Indemnitee is Wholly or
Partly Successful.

(a) Successful Defense. Notwithstanding any other provisions of this Agreement,
to the extent Indemnitee has been successful, on the merits or otherwise, in
defense of any Proceeding (including, without limitation, an action by or in the
right of the Company) in which Indemnitee was a party by reason of the fact that
Indemnitee is or was an Agent of the Company at any time, the Company shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by or
on behalf of Indemnitee in connection with the investigation, defense or appeal
of such Proceeding.

 

4



--------------------------------------------------------------------------------

(b) Partially Successful Defense. Notwithstanding any other provisions of this
Agreement, to the extent that Indemnitee is a party to any Proceeding
(including, without limitation, an action by or in the right of the Company) in
which Indemnitee was a party by reason of the fact that Indemnitee is or was an
Agent of the Company at any time and is successful, on the merits or otherwise,
as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by or on behalf of Indemnitee in connection with each
successfully resolved claim, issue or matter.

(c) Dismissal. For purposes of this section and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

(d) Contribution. If the indemnification provided in this Agreement is
unavailable and may not be paid to Indemnitee, then to the extent allowed by
law, in respect of any threatened, pending or completed action, suit or
proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such action, suit or proceeding), the Company shall contribute to
the amount of expenses (including attorneys’ fees), judgments, fines and amounts
paid in settlement actually and reasonably incurred and paid or payable by
Indemnitee in such proportion as is appropriate to reflect (i) the relative
benefits received by the Company on the one hand and Indemnitee on the other
hand from the transaction from which such action, suit or proceeding arose, and
(ii) the relative fault of Company on the one hand and of Indemnitee on the
other in connection with the events which resulted in such expenses, judgments,
fines or settlement amounts, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and of
Indemnitee on the other shall be determined by reference to, among other things,
the parties’ relative intent, knowledge, access to information, active or
passive conduct, and opportunity to correct or prevent the circumstances
resulting in such expenses, judgments, fines or settlement amounts. The Company
agrees that it would not be just and equitable if contribution pursuant to this
section were determined by pro rata allocation or any other method of allocation
which does not take account of the foregoing equitable considerations.

(e) Settlements by Company. The Company shall not settle any action, claim, or
Proceeding (in whole or in part) that would impose any Expense, settlement,
judgment, fine, penalty, or limitation on Indemnitee, without Indemnitee’s prior
written consent, which shall not be unreasonably withheld; provided, however,
that, with respect to settlements requiring solely the payment of money either
by the Company or by Indemnitee for which the Company is obligated to reimburse
Indemnitee promptly and completely, in either case without recourse to
Indemnitee, no such consent of Indemnitee shall be required. Indemnitee shall
not settle any action, claim or Proceeding (in whole or in part) that would
impose any Expense, judgment, fine, penalty or limitation on the Company without
the Company’s prior written consent, such consent not to be unreasonably
withheld.

6. Mandatory Advancement of Expenses.

(a) Subject to the terms of this Agreement and following notice pursuant to
Section 7(a) below, the Company shall advance, interest free, all Expenses
reasonably incurred by Indemnitee in connection with the investigation, defense,
settlement or appeal of any Proceeding to which Indemnitee is a party or is
threatened to be made a party by reason of the fact that Indemnitee is or was an
Agent of the Company (unless there has been a final determination such that
Indemnitee is not entitled to indemnification for such Expenses) upon receipt
satisfactory documentation supporting such Expenses. Such advances are intended
to be an obligation of the Company to Indemnitee hereunder and shall in no event
be deemed to be a personal loan. Such advancement of Expenses shall otherwise be
unsecured and without regard to Indemnitee’s ability to repay. The advances to
be made hereunder shall be paid by the Company to

 

5



--------------------------------------------------------------------------------

Indemnitee within 30 days following delivery of a written request therefor by
Indemnitee to the Company, which request shall be delivered with such
documentation and information as is reasonably available to the Indemnitee and
is reasonably necessary to determine whether and to what extent Indemnitee is
entitled to advancement (which shall include without limitation reasonably
detailed invoices for legal services, but with disclosure of confidential work
product not required). The Company shall discharge its advancement duty by, at
its option, (a) paying such Expenses on behalf of Indemnitee, (b) advancing to
Indemnitee funds in an amount sufficient to pay such Expenses, or
(c) reimbursing Indemnitee for Expenses already paid by Indemnitee. In the event
that the Company fails to pay Expenses as incurred by Indemnitee as required by
this paragraph, Indemnitee may seek mandatory injunctive relief (including
without limitation specific performance) in Delaware Chancery Court to require
the Company to pay Expenses as set forth in this paragraph. If Indemnitee seeks
mandatory injunctive relief pursuant to this paragraph, it shall not be a
defense to enforcement of the Company’s obligations set forth in this paragraph
that Indemnitee has an adequate remedy at law for damages.

(b) Undertakings. Indemnitee shall qualify for advances upon the execution and
delivery to the Company of this Agreement, which constitutes an undertaking
whereby Indemnitee promises to repay any amounts advanced if and to the extent
that it shall ultimately be determined that Indemnitee is not entitled to
indemnification by the Company.

7. Notice and Other Indemnification Procedures.

(a) Notice by Indemnitee. Promptly after receipt by Indemnitee of notice of the
commencement of or the threat of commencement of any Proceeding, Indemnitee
shall, if Indemnitee believes that indemnification with respect thereto may be
sought from the Company under this Agreement, notify the Company in writing of
the commencement or threat of commencement thereof; provided, however, that a
delay in giving such notice will not deprive Indemnitee of any right to be
indemnified under this Agreement unless, and then only to the extent that, the
Company did not otherwise learn of the Proceeding and such delay is materially
prejudicial to the Company; and, provided, further, that notice will be deemed
to have been given without any action on the part of Indemnitee in the event the
Company is a party to the same Proceeding and has notice thereof.

(b) Insurance. If the Company receives notice pursuant to Section 7(a) hereof of
the commencement of a Proceeding that may be covered under D&O Insurance then in
effect, the Company shall give prompt notice of the commencement of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies.

(c) Defense. In the event the Company shall be obligated to pay the Expenses of
any Proceeding against Indemnitee, the Company shall be entitled to assume the
defense of such Proceeding, with counsel selected by the Company and approved by
Indemnitee (which approval shall not be unreasonably withheld), upon the
delivery to Indemnitee of written notice of the Company’s election so to do.
After delivery of such notice, and the retention of such counsel by the Company,
the Company will not be liable to Indemnitee under this Agreement for any fees
of counsel subsequently incurred by Indemnitee with respect to the same
Proceeding, provided that (i) Indemnitee shall have the right to employ his or
her own counsel in any such Proceeding at Indemnitee’s expense; and
(ii) Indemnitee shall have the right to employ his or her own counsel in any
such Proceeding at the Company’s expense if (A) the Company has authorized the
employment of counsel by Indemnitee at the expense of the Company;
(B) Indemnitee shall have reasonably concluded based on the written advice of
Indemnitee’s legal counsel that there may be a conflict of interest between the
Company and Indemnitee in the conduct of any such defense; or (C) the Company
shall not, in fact, have employed counsel to assume the defense of such
Proceeding. In addition to all the requirements above, if the Company has D&O
Insurance, or other insurance, with a panel counsel requirement that may cover
the matter for which indemnity is claimed by Indemnitee, then Indemnitee shall
use such panel counsel or other counsel approved by the insurers, unless there
is an actual conflict of interest posed by representation by all such counsel,
or unless and to the extent Company waives such requirement in writing.
Indemnitee and his counsel shall provide reasonable cooperation with such
insurer on request of the Company.

 

6



--------------------------------------------------------------------------------

8. Right to Indemnification.

(a) Right to Indemnification. In the event that Section 5(a) is inapplicable,
the Company shall indemnify Indemnitee pursuant to this Agreement unless, and
except to the extent that, it shall have been determined by one of the methods
listed in Section 8(b) that Indemnitee has not met the applicable standard of
conduct required to entitle Indemnitee to such indemnification.

(b) Determination of Right to Indemnification. A determination of Indemnitee’s
right to indemnification under this Section 8 shall be made at the election of
the Board by (i) a majority vote of directors who are not parties to the
Proceeding for which indemnification is being sought, even though less than a
quorum, or by a committee consisting of directors who are not parties to the
Proceeding for which indemnification is being sought, who, even though less than
a quorum, have been designated by a majority vote of the disinterested
directors, or (ii) if there are no such disinterested directors or if the
disinterested directors so direct, by Independent Counsel chosen by the Company
in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee. However, in the event there has been a Change in Control, then the
determination shall, at Indemnitee’s sole option, be made by Independent Counsel
as in (b)(ii), above, with Indemnitee choosing the Independent Counsel subject
to Company’s consent, such consent not to be unreasonably withheld.

(c) Submission for Decision. As soon as practicable, and in no event later than
30 days after Indemnitee’s written request for indemnification, the Board shall
select the method for determining Indemnitee’s right to indemnification and as
soon as is reasonably practicable (but in any event not later than 30 days)
after final disposition of the relevant Proceeding, a determination shall be
made in accordance with Section 7(b) with respect to Indemnitee’s entitlement to
indemnification hereunder. If it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within 30 days after such
determination. Indemnitee shall cooperate with the person or persons or entity
making such determination with respect to Indemnitee’s right to indemnification,
including providing to such person, persons or entity, upon reasonable advance
request, any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any Independent Counsel or member of
the Board shall act reasonably and in good faith in making a determination
regarding Indemnitee’s entitlement to indemnification under this Agreement.

(d) Application to Court. If (i) a claim for indemnification or advancement of
Expenses is denied, in whole or in part, (ii) no disposition of such claim is
made by the Company within 60 days after the request therefore, (iii) the
advancement of Expenses is not timely made pursuant to Section 6 of this
Agreement or (iv) payment of indemnification is not made pursuant to Section 5
of this Agreement, Indemnitee shall have the right to apply to the Delaware
Court of Chancery for the purpose of enforcing Indemnitee’s right to
indemnification (including the advancement of Expenses) pursuant to this
Agreement. Upon written request by Indemnitee, the Company shall consent to
service of process.

(e) Expenses Related to the Enforcement or Interpretation of this Agreement. The
Company shall indemnify Indemnitee against all reasonable Expenses incurred by
Indemnitee in connection with any hearing or proceeding under this Section 8
involving Indemnitee, and against all reasonable Expenses incurred by Indemnitee
in connection with any other proceeding between the Company and Indemnitee to
the extent involving the interpretation or enforcement of the rights of
Indemnitee under this Agreement, if and to the extent Indemnitee is successful.

(f) In no event shall Indemnitee’s right to indemnification (apart from
advancement of Expenses) be determined prior to a final adjudication (not
subject to further appeal) in a Proceeding at issue if the Proceeding is both
ongoing, and of the nature to have a final adjudication (not subject to further
appeal).

 

7



--------------------------------------------------------------------------------

(g) In any proceeding to determine Indemnitee’s right to indemnification or
advancement, Indemnitee shall be presumed to be entitled to indemnification or
advancement, with the burden of proof on the Company to prove, by a
preponderance of the evidence (or higher standard if required by relevant law)
that Indemnitee is not so entitled.

(h) Indemnitee shall be fully indemnified for those matters where, in the
performance of his duties for the Company, he relied in good faith upon the
records of the Company and upon such information, opinions, reports or
statements presented to the Company by any of the Company’s officers or
employees, or committees of the Board, or by any other person as to matters
Indemnitee reasonably believed were within such other person’s professional or
expert competence and who was selected with reasonable care by or on behalf of
the Company.

9. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated:

(a) Claims Initiated by Indemnitee. To indemnify or advance Expenses to
Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by Indemnitee (including cross actions), unless (i) such
indemnification is expressly required to be made by law, (ii) the Proceeding was
authorized by the Board, (iii) such indemnification is provided by the Company,
in its sole discretion, pursuant to the powers vested in the Company under the
General Corporation Law of Delaware or (iv) the Proceeding is brought pursuant
to Section 8 specifically to establish or enforce a right to indemnification
under this Agreement or any other statute or law or otherwise as required under
Section 145 in advance of a final determination, in which case the fees-on-fees
provision in Section 8(e) shall control;

(b) Fees on Fees. To indemnify Indemnitee for any Expenses incurred by
Indemnitee with respect to any Proceeding instituted by Indemnitee to enforce or
interpret this Agreement, to the extent Indemnitee is not successful in such a
Proceeding;

(c) Unauthorized Settlements. To indemnify Indemnitee under this Agreement for
any amounts paid in settlement of a Proceeding unless the Company consents to
such settlement, which consent shall not be unreasonably withheld or delayed;

(d) Claims Under Section 16(b). To indemnify Indemnitee for Expenses associated
with any Proceeding related to, or the payment of profits made from the purchase
and sale (or sale and purchase) by Indemnitee of securities of the Company
within the meaning of Section 16(b) of the Securities Exchange Act of 1934, as
amended, or similar provisions of state statutory law or common law (provided,
however, that the Company must advance Expenses for such matters as otherwise
permissible under this Agreement);

(e) Payments Contrary to Law. To indemnify or advance Expenses to Indemnitee for
which payment is prohibited by applicable law; or

(f) Required Reimbursement. To indemnify Indemnitee for any reimbursement of the
Company by Indemnitee of any compensation, including bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Securities Act of 1933, as amended, or the Securities Exchange Act of
1934, as amended (including without limitation reimbursements that (i) arise
from an accounting restatement of the Company pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002, or the payment to the Company of profits arising
from the purchase and sale by Indemnitee of securities in violation of
Section 306 of the Sarbanes-Oxley Act of 2002, or (ii) arise pursuant to
regulations or policies adopted in compliance with Section 954 of the Investor
Protection and Securities Reform Act of 2010).

 

8



--------------------------------------------------------------------------------

10. Non-Exclusivity. The provisions for indemnification and advancement of
Expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which Indemnitee may have under any provision of law, the Company’s
Certificate of Incorporation or Bylaws, the vote of the Company’s stockholders
or disinterested directors, other agreements, or otherwise, both as to action in
Indemnitee’s official capacity and as to action in another capacity while
occupying Indemnitee’s position as an Agent of the Company. Indemnitee’s rights
hereunder shall continue after Indemnitee has ceased acting as an Agent of the
Company and shall inure to the benefit of the heirs, executors and
administrators of Indemnitee.

11. Permitted Defenses. It shall be a defense to any action for which a claim
for indemnification is made under this Agreement (other than an action brought
to enforce a claim for Expenses pursuant to Section 6 hereof, provided that the
required documents have been tendered to the Company) that Indemnitee is not
entitled to indemnification because of the limitations set forth in Sections 4
and 9 hereof. Neither the failure of the Company or an Independent Counsel to
have made a determination prior to the commencement of such enforcement action
that indemnification of Indemnitee is proper in the circumstances, nor an actual
determination by the Company or an Independent Counsel that such indemnification
is improper, shall be a defense to the action or create a presumption that
Indemnitee is not entitled to indemnification under this Agreement or otherwise.
In making any determination concerning Indemnitee’s right to indemnification,
there shall be a presumption that Indemnitee has satisfied the applicable
standard of conduct. Any determination by the Company concerning Indemnitee’s
right to indemnification that is adverse to Indemnitee may be challenged by the
Indemnitee in the Court of Chancery of the State of Delaware.

12. Subrogation. Subject to the limitations of Section 13, in the event the
Company is obligated to make a payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all documents reasonably required and take all
action that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights (provided that the Company pays
Indemnitee’s costs and expenses of doing so), including without limitation by
assigning all such rights to the Company or its designee to the extent of such
indemnification or advancement of Expenses. The Company’s obligation to
indemnify or advance expenses under this Agreement shall be reduced by any
amount Indemnitee has collected from such other source, and in the event that
Company has fully paid such indemnity or expenses, Indemnitee shall return to
the Company any amounts subsequently received from such other source of
indemnification.

13. Primacy of Indemnification. The Company hereby acknowledges that Indemnitee
may have certain rights to indemnification, advancement of expenses, or
liability insurance provided by a third-party investor and certain of its
affiliates (collectively, the “Investment Entities”). The Company hereby agrees
that (i) it is the indemnitor of first resort, i.e., its obligations to
Indemnitee under this Agreement and any indemnity provisions set forth in its
Certificate of Incorporation, Bylaws or elsewhere (collectively, “Indemnity
Arrangements”) are primary, and any obligation of the Investment Entities to
advance expenses or to provide indemnification for the same expenses or
liabilities incurred by Indemnitee is secondary and excess, (ii) it shall
advance the full amount of expenses incurred by Indemnitee and shall be liable
for the full amount of all expenses, judgments, penalties, fines and amounts
paid in settlement by or on behalf of Indemnitee, to the extent legally
permitted and as required by any Indemnity Arrangement, without regard to any
rights Indemnitee may have against the Investment Entities, and (iii) it
irrevocably waives, relinquishes and releases the Investment Entities from any
claims against the Investment Entities for contribution, subrogation or any
other recovery of any kind arising out of or relating to any Indemnity
Arrangement. The Company further agrees that no advancement or indemnification
payment by any Investment Entity on behalf of Indemnitee shall affect the
foregoing, and the Investment Entities shall be subrogated to the extent of such
advancement or payment to all of the rights of recovery of Indemnitee against
the Company. The Company and Indemnitee agree that the

 

9



--------------------------------------------------------------------------------

Investment Entities are express third party beneficiaries of the terms of this
Section 13. The Company, on its own behalf and on behalf of its insurers to the
extent allowed by its insurance policies, waives subrogation rights against
Indemnitee and Investment Entities.

14. Information Sharing. If Indemnitee is the subject of or is implicated in any
investigation, whether formal or informal, by a government or regulatory entity
or agency, the Company shall provide to Indemnitee any factual written
information provided to the investigating entity concerning the investigation;
provided, that by executing this Agreement, Indemnitee agrees to use such
information solely in connection with the defense of such investigation and, if
Indemnitee is not then serving the Company as an officer or director, shall
execute a confidentiality agreement. This section 14 shall not apply if either:
a) a majority vote of the body set forth in Section 8(b) or, if a Change in
Control shall have occurred, then Independent Counsel, shall conclude that it is
detrimental to the Company’s interests in that investigation or any actual or
threatened Proceeding for the Company to share such information; or b) such
information sharing is prohibited or limited by law or the order of any court of
competent jurisdiction or applicable governmental or regulatory entity or
agency.

15. Broadest Interpretation. In the event of any change after the date of this
Agreement in law, statute, or rule which expands the right Company to indemnify
Indemnitee, it is the intent of the parties hereto that Indemnitee shall enjoy
by this Agreement the greater benefits afforded by such change. In the event of
any change in law, statute, or rule which narrows the right of Company to
indemnify Indemnitee, such change, to the extent allowed by law, shall only
apply to matters that relate to alleged acts, errors, or omissions of Indemnitee
that postdate such change.

16. No Imputation. The knowledge or actions, or failure to act, of any director,
officer, employee, or agent of the Company, or the Company itself shall not be
imputed to Indemnitee for the purpose of determining Indemnitee’s rights
hereunder.

17. Survival of Rights.

(a) This Agreement shall continue until and terminate upon the later of (i) ten
years after the date that Indemnitee shall have ceased to serve as an Agent of
the Company; or (ii) one year after the final termination of any Proceeding,
including any appeal, then pending in respect of which Indemnitee is granted
rights of indemnification or advancement of Expenses hereunder and of any
proceeding commenced by Indemnitee pursuant to Section 7 of this Agreement
relating thereto.

(b) This Agreement shall be binding upon the Company and its successors (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, and shall inure to
the benefit of Indemnitee and Indemnitee’s heirs, executors and administrators.
The Company shall require any successor to the Company (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.

18. Interpretation of Agreement. It is understood that the parties hereto intend
this Agreement to be interpreted and enforced so as to provide indemnification
to Indemnitee to the fullest extent permitted by law, including those
circumstances in which indemnification would otherwise be discretionary.

19. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal, or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, such remaining provisions shall be construed so as to give effect to
the intent manifested by the provision held invalid, illegal, or unenforceable.

 

10



--------------------------------------------------------------------------------

20. Modification and Waiver. No supplement, modification, or amendment of this
Agreement shall be binding unless it is in a writing signed by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions (even if similar)
nor shall such waiver constitute a continuing waiver.

21. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given
(a) upon delivery if delivered by hand to the party to whom such notice or other
communication shall have been directed, (b) if mailed by certified or registered
mail with postage prepaid, return receipt requested, on the third business day
after the date on which it is so mailed, (c) one business day after the business
day of deposit with a nationally recognized overnight delivery service,
specifying next day delivery, with written verification of receipt, or (d) on
the same day as delivered by confirmed facsimile transmission if delivered
during business hours or on the next successive business day if delivered by
confirmed facsimile transmission after business hours. Addresses for notice to
either party shall be as shown on the signature page of this Agreement, or to
such other address as may have been furnished by either party in the manner set
forth above.

22. Governing Law. This Agreement shall be governed exclusively by and construed
according to the laws of the State of Delaware as applied to contracts between
Delaware residents entered into and to be performed entirely within Delaware.
This Agreement is intended to be an agreement of the type contemplated by
Section 145(f) of the General Corporation Law of Delaware. The Delaware Court of
Chancery shall have exclusive jurisdiction for resolution of disputes between
Company and Indemnitee regarding this Agreement.

23. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement, and electronically
transmitted signatures shall be valid.

The parties hereto have entered into this Indemnification Agreement, including
the undertaking contained herein, effective as of the date first above written.

 

11



--------------------------------------------------------------------------------

INDEMNITEE:

THE COMPANY:

 

 

By: Its:

SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT

 

12